DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 January 2022 and 04 February 2022 have been considered by the examiner.

Response to Amendment
	The claim objections have been obviated in view of Applicant’s Amendments filed 03 February 2022.
	The rejections of claims 1-15 under 35 U.S.C. 112(b) have been obviated in view of Applicant's amendments filed 03 February 2022 and have been withdrawn.
	Claims 1-15 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 11-15 is rejected under 35 U.S.C. 103 as being unpatentable over Garsdean (US 10,376,732) in view of DuFlon et al. (US 2004/0235593, hereinafter DuFlon).
Regarding claim 1, Garsdean teaches an exercise accessory comprising:
a load bearing shaft/grip element (1170) (Fig. 6),
a strap/support arm (1172), wherein the exercise accessory is coupled to an exercise machine/exercise device (10) via the strap (Fig. 8A shows the grip element 1170 coupled to the , and wherein the exercise accessory is paired with the exercise machine (Col. 8, lines 19-43: “when gripping force is applied to the gripping sensor 1165, this generates a communication through radio frequency 1165R to electronic command circuit board 1130 to cause the motor 1080 to activate and turn on…” Fig. 8B shows the command circuit board 1130 within the exercise device 10. The grip element 1170 is paired to the exercise device 10 via the gripping sensor 1165 and circuit board 1130.); and
a … actuator/gripping sensor (1165) oriented concentrically to the shaft that is responsive to radial pressure from a user (Fig. 6. Col. 8, lines 19-43: “when gripping force is applied to the gripping sensor 1165, this generates a communication through radio frequency 1165R to electronic command circuit board 1130 to cause the motor 1080 to activate and turn on…” The gripping sensor 1165 actuates the motor.);
wherein in response to detection of radial pressure from the user on the … actuator, a control signal is wirelessly transmitted from the exercise accessory to the exercise machine with which the exercise accessory is paired (Col. 8, lines 19-43).
Garsdean does not teach a ring-shaped actuator.
However, in a similar field of endeavor, DuFlon teaches a device with a load-bearing shaft and actuators response to radial pressure from a user, wherein the actuators are ring-shaped actuators (ring-shaped actuator comprises touch rings 232 and touch grip sensors 234) (Fig. 1. Para. [0040]: The touch-rings are responsive to a user’s touch which requires pressure from the user’s hands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise accessory of Garsdean by including the 

    PNG
    media_image1.png
    431
    598
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    454
    533
    media_image2.png
    Greyscale

claim 2, Garsdean in view of DuFlon teaches the exercise accessory of claim 1, wherein the exercise accessory comprises a handle (Garsdean: Figs. 1, 6).

Regarding claim 3, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 1, wherein the exercise accessory comprises two ring-shaped actuators (DuFlon: Fig. 1 shows touch rings 232a and 232b.).

Regarding claim 4, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 1, wherein the ring-shaped actuator comprises an outer component/touch ring (232) and an inner component/grip touch sensor (234) (DuFlon: Fig. 3.).

Regarding claim 5, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 4, wherein the outer component comprises a conductive layer (DuFlon: Para. [0035]: “the touch rings are made of a conductive material.”), and wherein the inner component comprises a set of electrical traces (DuFlon: Fig. 3 shows a plurality of electrical traces in the grip touch sensors 234. Applicant defines an electrical trace as “[being] used to carry various signals, such as ground, a 3.3V signal, etc.” in Paragraph [0114] of the instant specification.).

Regarding claim 6, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 5, wherein the radial pressure from the user causes the conductive layer of the outer component to contact at least some traces in the set of electrical traces of the inner component (DuFlon: Paras. [0040]-[0042]. Fig. 3.).

Regarding claim 7, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 6, wherein the control signal is transmitted in response to contact between the conductive layer of the outer component and the at least some of the traces in the set of electrical traces of the inner component (DuFlon: Paras. [0040]-[0042]. Fig. 3.).

Regarding claim 8, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 1, wherein the ring-shaped actuator is recessed in the exercise accessory (DuFlon: Fig. 1 shows the ring-shaped actuators within the grip areas 114.).

Regarding claim 9, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 1, wherein the ring-shaped actuator comprises a plurality of sections (DuFlon: Fig. 1).

Regarding claim 11, Garsdean in view of DuFlon teaches the exercise accessory of claim 1, further comprising: a first bulbous portion/ellipsoidal-shaped end (1150) at a first end of the shaft and a second bulbous portion/ellipsoidal-shaped end (1160) at a second end of the shaft (Garsdean: Fig. 6).

claim 12, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 11, wherein the ring-shaped actuator is included in the first bulbous portion at the first end of the shaft (DuFlon: Fig. 1. By modifying the ellipsoidal-shaped end 1150 of Garsdean to include the ring-shaped actuator of DuFlon, the combination of Garsdean and DuFlon teaches wherein the ring-shaped actuator is included in the first bulbous portion at the first end of the shaft.).

Regarding claim 13, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 12, wherein the ring-shaped actuator is accessible by the user when the user is gripping the shaft (DuFlon: Fig. 1. By modifying the ellipsoidal-shaped end 1150 of Garsdean to include the ring-shaped actuator of DuFlon, the combination of Garsdean and DuFlon teaches wherein the ring-shaped actuator is accessible by the user when the user is gripping the shaft. The user can reach their fingers to the touch rings 232 while gripping the shaft.).

Regarding claim 14, the combination of Garsdean and DuFlon discussed with regards to claim 1 above teaches the exercise accessory of claim 12, wherein the ring-shaped actuator is accessible by the user when the user is gripping an outer end of the first bulbous portion (DuFlon: Fig. 1. The touch rings 232 are accessible from an outer end of the first grip area 114a. By modifying the ellipsoidal-shaped end 1150 of Garsdean to include the ring-shaped actuator of DuFlon, the combination of Garsdean and DuFlon teaches wherein the ring-shaped actuator is accessible by the user when the user is gripping an outer end of the first bulbous portion.).

claim 15, Garsdean in view of DuFlon teaches the exercise accessory of claim 11, further comprising: a first hilt region between the shaft and the first bulbous portion; and a second hilt region between the shaft and the second bulbous portion (Garsdean: Annotated Fig. 6 below shows a hilt region between each of the bulbous portions and the shaft.).

    PNG
    media_image3.png
    510
    593
    media_image3.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garsdean (US 10,376,732) in view of DuFlon (US 2004/0235593) as applied to claim 1 above, and further in view of Casino et al. (US 8,876,604, hereinafter Casino).
Regarding claim 10, Garsdean in view of DuFlon teaches the exercise accessory of claim 1.

However, in a similar field of endeavor, Casino teaches further comprising a haptic actuator/motor (84), and wherein the haptic actuator is configured to provide haptic feedback in response to the [sensor] (Col. 6, lines 8-21: “The motor 84 drives vibration or some other tactile feedback in the handle 18 to provide visual or tactile feedback to the player as well … the controller 26 of the illustrated embodiment receives sensed motions from the sensor 24 and is adapted to actuate one or more types of feedback from the … motor 84.).
The combination of Garsdean, DuFlon, and Casino teaches wherein the haptic actuator is configured to provide haptic feedback in response to the radial pressure from the user. That is, by including the motor of Casino to the device of Garsdean in view of DuFlon, the motor would drive vibration in response to radial pressure from the user on the touch rings of DuFlon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Garsdean by including the motor of Casino. One or ordinary skill in the art would have been motivated to make this modification in order to “provid[e] commands and feedback to a player,” as suggested by Casino (Col. 5, line 65).

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are moot in view of Applicant’s amendment to the claims. Applicant argues that DuFlon fails to teach “a strap,” that “the exercise accessory is coupled to an exercise machine via the strap,” that 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784